Citation Nr: 1618349	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In October 2013, the Board reopened the claim of service connection for porphyria cutanea tarda and remanded the merits for further development.  In November 2014, the Board remanded the appeal for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's porphyria cutanea tarda was caused by his exposure to herbicides in-service and/or his "service-connected disabilities."  The Veteran is service-connected for generalized anxiety disorder and posttraumatic stress disorder (PTSD), type II diabetes mellitus with erectile dysfunction, and peripheral neuropathy of the lower extremities.  The Board, therefore, must consider this theory of entitlement as part of the appeal.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and are part of the same claim).

To date, VA has not obtained a medical opinion regarding whether the Veteran's porphyria cutanea tarda was caused or aggravated beyond its natural progression by a service-connected disease or injury.  Additionally, the Veteran has not been given the appropriate notice letter outlining the criteria for establishing service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another notice letter pertaining to his service connection claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

2.  The AOJ should obtain an addendum opinion on the following question: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's porphyria cutanea tarda was caused or permanently aggravated beyond its natural progression by the service-connected disabilities, including type II diabetes mellitus?

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

